DAVIDSON, Judge.
This is a conviction for the unlawful possession of barbiturates, with punishment assessed at confinement in jail for a term of two years.
There was found upon appellant’s person a prescription box containing capsules, some of which were yellow in color and others red in color.
The contents of a yellow and a red capsule taken from the container were examined by a chemist, who testified that the capsules contained a derivative of barbituric acid.
The facts are deemed sufficient to warrant the conviction.
The judgment is affirmed.